                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       EASTERN DIVISION AT COLUMBUS

ROBERT LYTLE, JR.,

                          Petitioner,                    :   Case No. 2:17-cv-1146

        - vs -                                               Chief Judge Edmund A. Sargus, Jr.
                                                             Magistrate Judge Michael R. Merz

TIM BUCHANAN, Warden,
 Noble Correctional Institution
                                                         :
                          Respondent.


       SUPPLEMENTAL REPORT AND RECOMMENDATIONS ON
          MOTION TO AMEND FINDINGS AND JUDGMENT


        This habeas corpus action under 28 U.S.C. § 2254 is before the Court on Petitioner’s

Objections (“Objections,” ECF No. 37) to the Magistrate Judge’s Report and Recommendations

on Petitioner’s Motion to Findings and Judgment (“Report,” ECF No. 36). Chief Judge Sargus

has recommitted the case for reconsideration in light of the Objections (ECF No. 38).

        The Report recommended “that the Court’s Opinion and Order Adopting the Reports and

Recommendations be AMENDED by adding the finding that Petitioner Lytle had a meaningful

opportunity to raise his ineffective assistance of trial counsel claim on direct appeal and was in

fact required to do so under Ohio law.” (ECF No. 36, PageID 1192).

        The Report found that the Motion (ECF No. 33) was timely and within the Court’s

authority to grant and Respondent has not objected to that conclusion1. Petitioner accepts “the


1
  The time to object under Fed.R.Civ.P. 72(b) expired August 19, 2019. Only Petitioner filed Objections within that
time.


                                                        1
Report’s recitation of Ohio law concerning the basic and fundamental procedure for prosecuting a

claim of ineffective assistance of trial counsel.” (Objections, ECF No. 37, PageID 1195).

However, Petitioner objects that the Report “assumes facts not in evidence and utilizes the same

to base its recommendations.” Id.

        Petitioner is correct that the constitutional right to appointed counsel in non-capital

criminal cases extends only to any appeal of right. Pennsylvania v. Finley, 481 U.S. 551, 555

(1987); Ross v. Moffitt, 417 U.S. 600 (1974). A fortiori, there is no right to appointed counsel to

prosecute a petition for post-conviction relief under Ohio Revised Code § 2953.21; a post-

conviction petitioner must proceed pro se, retain counsel, or obtain the services of an attorney who

does not require compensation from the client2. The Objections complain that the Report does not

address “this uncontested fact,” but do not suggest what significance this fact has. (ECF No. 37,

PageID 1196). Petitioner cites no case in which the Sixth Circuit or the Supreme Court has held

this fact means state post-conviction process can be ignored.

        The Report points out the mandated split in Ohio for raising constitutional claims after

conviction: claims which can be raised on direct appeal must be raised there or be barred from

later consideration by res judicata; that has been the law in Ohio for more than fifty years. State

v. Perry, 10 Ohio St. 2d 175 (1967) claims which depend on evidence dehors the record must be

brought in post-conviction, because there is no mechanism for supplementing the record on appeal.

State v. Lawson, 103 Ohio App. 3d 307 (12th Dist. 1995).

        The Report found that Lytle’s claims of ineffective assistance of trial counsel could have

been brought on direct appeal was supported by his trial attorney’s statement. The Objections




2
 The Court has adjudicated a number of non-capital habeas corpus cases in which the Petitioner had been represented
by the Ohio Public Defender in post-conviction proceedings.

                                                        2
accuse the Report of improperly accepting the truth of the statement (Objections, ECF No. 37,

PageID 1196).

       As the Report notes, the Common Pleas judge in denying the Petition for Post-Conviction

Relief, accepted the reasons given by the prosecutor (Entry, State Court Record, ECF 4, PageID

269). The prosecutor in turn gave specific transcript references to defense counsel’s statements

about why he had not re-subpoenaed Lytle’s proposed witnesses. The Objections suggest the

Report is wrong in believing defense counsel even interviewed the witnesses, but again the record

reflects that defense counsel had interviewed at least one of the witnesses and gave content-based

reasons why he did not call the witness (State’s Answer to Defendant’s Post-Conviction Petition,

State Court Record, ECF No. 4, Ex. 22, PageID 257-58.) Is it possible this was an elaborate lie by

defense counsel to cover his malpractice? Perhaps, but the Common Pleas judge, the same judge

who tried the case and heard defense counsel’s representations in open court, accepted the truth of

those representations and concluded that the ineffective assistance of trial counsel claim in post-

conviction was barred by res judicata. Habeas corpus jurisprudence, at least since adoption of the

Antiterrorism and Effective Death Penalty Act of 1996 (Pub. L. No 104-132, 110 Stat. 1214)(the

"AEDPA"), does not allow us to be infinitely skeptical of state court fact finding.

       Lytle claims that there is sufficient evidence in the State Court Record that was not in the

direct appeal record “to support the contention that Lytle’s only viable path to bring his [ineffective

assistance of trial counsel] claim was to do so by and through his first petition for post-conviction

relief, . . . Under Ohio law, however, he was forced to do so pro se.” Not so. Rather, he was not

entitled to appointed counsel. But he does not have appointed counsel now and the basis on which

present counsel were employed is not disclosed. It would have been unconstitutional to force Lytle

to proceed pro se in post-conviction, but that did not happened here.



                                                  3
        In attempting to show there was “sufficient evidence,” the Objections refer several times

to Exhibit 36 in the State Court Record (ECF No. 37, PageID 1197). The document in question is

Lytle’s “Nunc Pro Tunc Supplement,” filed in Franklin County Common Pleas Case Nos. 2014-

CR-378 and 1663 on September 20, 2016 (State Court Record, ECF No. 4, PageID 325). This was

more than nine months after the post-conviction petition was denied. Id. at Ex. 23, PageID 269. It

was more than four months after Lytle’s appeal from denial of post-conviction was dismissed. Id.

at Ex. 29, PageID 288. It is unclear from the record what Exhibit 36 and the forty-seven attached

exhibits were filed in support of. Because Lytle had already lost his first post-conviction petition

and forfeited his appeal, these documents could only have been considered on a second-or-

successive petition under Ohio Revised Code § 2953.21, but Ohio law places firm, even

jurisdictional, limits on such petitions. In any event, none of them were filed as attachments to the

original post-conviction petition which is supported only by Lytle’s Affidavit of Verity appended

to the Petition (State Court Record, ECF No. 4, PageID 248). The Common Pleas Court cannot

be faulted for not considering evidence that was not placed of record until more than nine months

after it acted.




Conclusion



        Having reconsidered the Report in light of the Objections, the Magistrate Judge again

respectfully repeats his original recommendation that the Court’s Opinion and Order Adopting

the Reports and Recommendations be AMENDED by adding the finding that Petitioner Lytle had

a meaningful opportunity to raise his ineffective assistance of trial counsel claim on direct appeal



                                                 4
and was in fact required to do so under Ohio law.



August 22, 2019.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge



                           NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to seventeen days
because this Report is being served by mail. Such objections shall specify the portions of the
Report objected to and shall be accompanied by a memorandum of law in support of the objections.
A party may respond to another party’s objections within fourteen days after being served with a
copy thereof. Failure to make objections in accordance with this procedure may forfeit rights on
appeal. See Thomas v. Arn, 474 U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947,
949-50 (6th Cir. 1981).




                                                5
